Citation Nr: 0707302	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-39 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for pulmonary fibrosis. 

3.  Entitlement to service connection for Type 2 diabetes 
mellitus as secondary to COPD.  

4.  Entitlement to service connection for hypertension as 
secondary to service-connected COPD.

5.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected COPD. 

6.  Entitlement to service connection for bilateral 
peripheral neuropathy as secondary to COPD.  

7.  Entitlement to service connection for a depressive 
disorder as secondary to COPD.  

8.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active naval service from February 1951 to 
February 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2005 by the Houston, Texas, 
regional Office (RO) of the Department of Veterans Affairs 
(VA).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The issues of entitlement to service connection for 
hypertension, coronary artery disease, and a depressive 
disorder, all claimed as secondary to service-connected COPD, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.
FINDINGS OF FACT

1.  There is no competent or credible evidence of record 
showing that the appellant's emphysema is related to service 
or to a service connected disability.

2.  There is no competent or credible evidence of record 
showing that pulmonary fibrosis is related to service or to a 
service connected disability. 

3.  There is no competent medical evidence of record showing 
that the appellant's service-connected COPD caused or has 
worsened the underlying condition of his Type 2 diabetes 
mellitus.  

4.  There is no competent medical evidence of record showing 
that the appellant's service-connected COPD caused or has 
worsened the underlying condition of his bilateral peripheral 
neuropathy of the lower extremities.  

5.  The reported results of the most recent VA audiological 
examination show Level I hearing acuity in both ears, and 
there is no competent or credible evidence of record showing 
hearing impairment more severe than that indicated by Level I 
for VA rating purposes.     


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
emphysema are not met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to service connection for 
pulmonary fibrosis are not met.  38 U.S.C.A. §§ 1103, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.159(a)(1), 3.303 
(2006).  

3.  The criteria for entitlement to service connection for 
Type 2 diabetes mellitus as secondary to COPD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006); 38 C.F.R. § 3.310(a), (b), as amended effective 
October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

4.  The criteria for entitlement to service connection for 
bilateral peripheral neuropathy as secondary to COPD are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159(a)(1), 3.303 (2006); 
38 C.F.R. § 3.310(a), (b), 
as amended effective October 10, 2006, 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).  

5.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the appellant in December 2004 and January 2006 by the AMC, 
and in March 2006 by the RO, satisfied the statutory and 
regulatory duty to notify provisions.  There is no indication 
in the record that additional evidence material to the issues 
decided herein is available.  In view of the fact that the 
appellant and his representative have had ample opportunity 
during the more than four years that his appeal has been 
pending to submit evidence and argument in support of his 
claims, the timing of the VCAA notice provided to the 
appellant was in no way prejudicial to him.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

When bronchiectasis or organic disease of the nervous system 
is manifested to a compensable degree within one year of 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
"Bronchiectasis" is chronic dilation of the bronchi, the 
larger air passages of the lungs.  See Dorland's Illustrated 
Medical Dictionary 252, 254 (30th ed., 2003).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease, will be service 
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A finding of aggravation requires a showing that the 
underlying condition of 
a pre-existing injury or disease, as contrasted to symptoms, 
was worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006). 
Current law precludes service connection for most 
disabilities which are the result of the use of tobacco 
products.  38 U.S.C.A. § 1103 (West 2002).  This prohibition 
is only applicable to claims made on or after June 9, 1998.  
Pub. L. 105-178, Title VIII, § 8202(b), as added Pub. L. 105- 
206, Title IX, § 9014(a), July 22, 1998, 112 Stat. 866. 

There were two means by which service connection could be 
established for claimed nicotine-related diseases and 
disorders prior to June 9, 1998.  If a claimant could 
establish by competent medical evidence that a disease or 
injury resulting in disability or death was a direct result 
of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking (as opposed to pre- or 
post-service smoking] gave rise to a disease, then service 
connection could be established on a direct basis under 38 
U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection could be granted on a secondary basis if 
competent medical evidence indicated that the claimed illness 
had its origin in tobacco use subsequent to service, but the 
veteran developed nicotine dependence during service which 
led to the continued tobacco use after service.  In essence, 
the issue then became whether the illness might be considered 
secondary to service-incurred nicotine dependence pursuant to 
38 C.F.R. § 3.310.  VAOPGCPREC 19-97 (1997); see also Davis 
v. West, 13 Vet. App. 178, 183 (1999).

VAOPGCPREC 19-97 cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans 
benefits laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced. VAOPGCPREC 19-
97 further noted that secondary service connection could 
occur only if a veteran's nicotine dependence which arose in 
service, and resulting tobacco use, was the proximate cause 
of the disability or death.  VAOPGCPREC 19-97 also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA Under Secretary for Health concluded prior to adoption 
of § 1103, that nicotine dependence may be considered a 
disease for VA compensation purposes. See USB Letter 20-97- 
14 (July 24, 1997).  Therefore, the two principal questions 
which must be answered by adjudicators in resolving a claim 
for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: 
(1) whether the veteran acquired a dependence upon nicotine 
during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of claimed 
disability or death occurring after service.

With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue.  It noted that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

With regard to the second question, VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  A supervening cause of the 
disability or death, such as, for example, exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  

Service Connection Claims 

Service Connection for Emphysema

"Pulmonary emphysema" is a condition of the lung 
characterized by increase beyond normal of in the size of air 
spaces distal to the terminal bronchioles.  A "bronchiole" 
or "bronchiolus" is one of the finer subdivisions of the 
branched bronchial tree differing from the bronchi in having 
no cartilage plates and having cuboidal epithelial cells.  
See Dorland's Illustrated Medical Dictionary (Dorland's) 252, 
253, 606 (30th ed., 2003).  

In his report of a VA respiratory diseases examination 
conducted in April 1999, 
a VA physician noted that a CT scan of the appellant's chest 
in October 1996 had shown "considerable emphysematous 
changes in the upper lobes" of his lungs.  In 
a doctor's note dated in August 1999, that VA physician 
stated that "our radiologic studies reveal no evidence of 
emphysema" in the appellant's case.

The decision of the Board dated in March 2002 which granted 
entitlement to service connection for COPD listed the issue 
on appeal on the title page of the decision as entitlement to 
service connection for "a pulmonary disorder, variously 
diagnosed as pulmonary fibrosis, emphysema, and COPD."  The 
Board decision noted that a VA physician who had conducted a 
medical examination of the appellant in February 2001 had 
stated his medical opinion in April 2001 that the appellant's 
"mild obstructive lung disease" is likely related to a 
history of cigarette smoking and that it is likely that the 
appellant acquired nicotine dependence during his active 
naval service.  See March 2002 Board decision at pages 8-9.  

The basis of the Board's March 2002 grant of service 
connection for COPD was that there was an approximate balance 
of positive and negative evidence on the issue of whether the 
appellant's current pulmonary disease of COPD was related to 
nicotine dependence acquired in service, and that application 
of the benefit-of-the-doubt doctrine was appropriate.  See 
March 2002 Board decision at page 14.

To grant service connection for emphysema, competent medical 
evidence showing that it is at least as likely as not that 
the disease emphysema is medically linked to the appellant's 
nicotine dependence acquired in service or to service-
connected COPD would be needed.  The appellant has not argued 
that the record in his case contains such a medical finding, 
nor has he or his representative identified any existing 
medical finding or medical opinion in writing to the effect 
that emphysema is related to his diagnosed nicotine 
dependence acquired in service or to his COPD.  

As a layman without medical training or expertise, the 
appellant is not qualified to provide an opinion on a 
question of medical diagnosis or medical causation, so his 
written statements to VA and hearing testimony the matter of 
the etiology of his emphysema lack any probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
emphysema is not warranted.            

Service Connection for Pulmonary Fibrosis

"Pulmonary fibrosis" is chronic inflammation and 
progressive fibrosis of the pulmonary alveolar walls, with 
steadily progressive dyspnea, resulting finally in death from 
lack of oxygen or right heart failure.  See Dorland's at 698. 

In August 1999, a VA physician reported that VA imaging 
studies of the appellant had not shown pulmonary fibrosis.  

The VA physician who conducted the February 2001 respiratory 
examination of the appellant reported that a VA high-
resolution CT scan of his chest in October 1996 had not 
revealed any pulmonary fibrosis and should be considered 
definitive as of that time, but whether the appellant 
developed pulmonary fibrosis at some time after October 1996 
would only be known on review of another high-resolution 
CT scan.  

The report of a VA respiratory examination in August 2002 was 
silent as to any finding of pulmonary fibrosis and stated 
that VA pulmonary function tests (PFTs) were pending.

In January 2003, the appellant underwent VA PFTs.  A VA 
physician interpreted the results of those PFTs and did 
diagnose pulmonary fibrosis.

Service connection is in effect for the COPD, and service 
connection is not in effect for emphysema.  The question of 
whether pulmonary fibrosis found on VA PFTs in January 2003 
is or is not a manifestation of the appellant's service-
connected COPD so as to warrant a grant of service connection 
for pulmonary fibrosis is a question on which the only 
probative evidence would be competent medical evidence, such 
as a medical finding or a medical diagnosis reaching that 
medical conclusion.  There is no such competent medical 
evidence of record, and the appellant and his representative 
have not identified any such existing competent medical 
evidence.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
pulmonary fibrosis is not warranted.            

Secondary Service Connection for Type 2 Diabetes 
Mellitus

The medical question of whether the appellant's service-
connected CPOD caused 
or has worsened his Type 2 diabetes mellitus, which was first 
diagnosed years after his separation from active service, is 
a question on which the only probative evidence would be 
competent medical evidence, such as a medical opinion by a 
physician familiar with the appellant's medical history and 
current condition and who is by training and experience 
qualified to provide a medical opinion on the issue.  

A VA physician who conducted medical examinations of the 
appellant in August 2002 and March 2005 opined that the 
appellant's COPD did not cause the appellant's later-
diagnosed Type 2 diabetes.  Nor has any physician, VA or non-
VA, who has treated or evaluated the appellant during the 
appeal period, indicated that the veteran's service-connected 
COPD has increased the severity of his diabetes.  Without 
some medical evidence indicating that the appellant's COPD 
has worsened his Type 2 diabetes, a further medical 
examination and medical opinion is not necessary to decide 
the claim for service connection for Type 2 diabetes on a 
secondary basis.  

The appellant, as a layman without medical training or 
expertise, is not qualified to provide a medical opinion on 
the issue of a relationship between one disease, not service-
connected, and another disease, service-connected, and so his 
personal opinion on the matter, in written statements to VA 
and in hearing testimony, can not serve as a basis for a 
grant of service connection.  See Espiritu, supra.  

There is no competent and credible evidence of record in 
support of the claim 
of entitlement to service connection for Type 2 diabetes 
mellitus as secondary to COPD.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and service connection for diabetes mellitus is not 
warranted.  
    
Secondary Service Connection for Bilateral Peripheral 
Neuropathy

 At a VA peripheral nerves examination in March 2005, the 
appellant complained of numbness and neuropathic pain of his 
lower extremities, specifically in his calves and his feet; 
and he stated that he had had such lower extremity pain for 
four or five years.  After clinical examination, the VA 
physician diagnosed sensory peripheral neuropathy, mild to 
moderate in severity, more likely than not related to the 
appellant's non-service-connected Type 2 diabetes mellitus.  
He stated his medical opinion on the question of any medical 
relationship between the appellant's peripheral neuropathy 
and his service-connected COPD as follows:

There is no evidence to suggest that peripheral 
neuropathy is in any way related to his underlying COPD 
[the COPD has never been managed with any 
agents/medications that could potentially be 
neurotoxic].

There is no medical finding or medical opinion of record 
contrary to the opinion of the VA physician who conducted the 
March 2005 VA peripheral nerves examination, and the 
appellant and his representative have not identified any 
existing medical finding or opinion in writing contrary to 
that of the VA physician.

There is no competent or credible evidence of record in 
support of the claim for secondary service connection.  The 
preponderance of the evidence is against the claim for 
peripheral neuropathy; there is no doubt to be resolved; and 
service connection for peripheral neuropathy is not 
warranted.      

  
Claim for Increased Rating for Hearing Loss 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results 
of speech discrimination tests together with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second (hertz).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

An examination for hearing impairment for VA rating purposes 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination (Maryland CNC) and 
a pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) (2006).  

In support of his claim for a compensable rating for 
bilateral hearing loss, the appellant submitted the report of 
a private audiologist who evaluated his auditory acuity in 
May 2003.  However, because the private audiologist's report 
of the testing she conducted and the accompanying worksheet 
she prepared do not show that the Maryland CNC word list was 
used for the speech recognition part of the examination, the 
reported results of the May 2003 private audiological 
examination may not be used for VA rating purposes.  See 
38 C.F.R. § 4.85(a) (2006).

Moreover, at the veteran's most recent examination, a VA 
audiological examination in October 2004, the examiner 
reported the appellant's pure tone threshold average in the 
right ear on audiometric testing as 33 decibels in the right 
ear and his pure tone threshold average in the left ear as 43 
decibels, with speech discrimination scores using the 
Maryland CNC word list of 98 percent in the right ear and 96 
percent in the left ear.  Those audiological examination 
results equate to Level I hearing in each ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Level I hearing in both ears warrants only 
a non-compensable (zero percent) disability evaluation.  See 
38 C.F.R. § 4.85, Table VII.

There is no competent and credible evidence of record showing 
that the rating criteria for a compensable evaluation for 
bilateral hearing loss are met in this case, and entitlement 
to that benefit is not established.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006). 

ORDER

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for pulmonary fibrosis is 
denied. 

Entitlement to service connection for Type 2 diabetes 
mellitus as secondary to COPD is denied.  

Entitlement to service connection for bilateral peripheral 
neuropathy as secondary to COPD is denied.  

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  


REMAND

With regard to the appellant's claims for secondary service 
connection for hypertension and coronary artery disease, 
there is no medical opinion of record from a VA examining 
physician or from any post-service treating physician, VA or 
non-VA, that the appellant's service-connected COPD caused 
the development and onset of disease of his cardiovascular 
system, to include hypertension and coronary artery disease.  
However, no VA examining physician and no physician, VA or 
non-VA,  who has treated the appellant since his separation 
from active naval service, has addressed the question of 
whether the appellant's service-connected COPD has worsened 
his cardiovascular disorders, to include hypertension and 
coronary artery disease, except for a private specialist in 
internal medicine who, in April 2005, opined that the 
appellant's COPD and a history of smoking cigarettes for many 
years "exacerbated" the appellant's heart disease, but did 
not provide any clinical data or rationale to support his 
opinion.  

A medical examination and a medical opinion addressing the 
question of whether the appellant's service-connected COPD 
has worsened his  cardiovascular disorders, to include 
hypertension and coronary artery disease, is necessary to 
decide the claims on appeal on those issues, see 38 C.F.R. 
§ 3.159(c)(4) (2006), and this case will be remanded for that 
purpose.       

With regard to the appellant's claim for service connection 
for a depressive disorder as secondary to COPD, a VA clinical 
psychologist who conducted a VA mental disorders examination 
of the appellant in March 2005 diagnosed on Axis I a 
depressive disorder, not otherwise specified, and stated that 
it is not likely that the appellant's service-connected COPD 
precipitated his symptoms of depression.  The examining VA 
psychologist did not, however, address the question of 
whether the appellant's service-connected COPD has worsened 
his depressive disorder.  

The record in this case contains a letter to the appellant 
from one of the VA physicians who has treated the appellant 
for pulmonary disease which states that some people who have 
chronic illness like pulmonary disease also have sadness or 
nervousness, and asks him if he would participate in a VA 
research study called "Research Aimed at Depression and 
Anxiety Reduction in COPD."  While that letter is not a 
medical finding that the appellant's COPD has worsened the 
appellant's depressive disorder, it suggests that the 
appellant's depressive disorder could have been aggravated by 
his service-connected COPD.  

A medical examination and a medical opinion addressing the 
question of whether the appellant's service-connected COPD 
has worsened his  depressive disorder is necessary to decide 
his claim on appeal for secondary service connection for a 
depressive disorder, see 38 C.F.R. § 3.159(c)(4) (2006), and 
this case will be remanded for that purpose.         

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the appellant to undergo 
a VA examination by a physician with the 
appropriate expertise to determine 
whether any relationship exists between 
his COPD and his cardiovascular problems.  
The examiner must review the veteran's 
medical records in the claims file in 
conjunction with the examination and 
answer the following question:

	a. Did the veteran's service-
connected COPD cause an increase in the 
severity of hypertension and/or coronary 
artery disease?
	
	b. If so, the examiner should 
identify, to the extent possible, the 
baseline manifestations which are due to 
the effects of non-service connected 
hypertension and/or coronary artery 
disease and the increased manifestations 
which, in the examiner's opinion, are due 
to COPD.


2.  Arrange for the appellant to undergo 
a VA psychiatric examination.  The 
examiner must review the veteran's 
medical records in the claims file in 
conjunction with the examination and 
answer the following question:

	a.   Has the veteran's service-
connected COPD resulted in any increase 
in the severity of his depressive 
disorder?
	
	b. If so, the examiner should 
identify, to the extent possible, the 
baseline manifestations which are due to 
the effects of the non-service connected 
depressive disorder and the increased 
manifestations which, in the examiner's 
opinion, are due to COPD.

3.  After the indicated development has 
been satisfactorily completed, the RO 
should re-adjudicate the appellant's 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
decision remains adverse to the appellant 
on any issue, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


